EXHIBIT 10.2

AMENDMENT NO. 6 TO

CONTINGENT CONVERTIBLE NOTE PURCHASE AGREEMENT

THIS AMENDMENT NO. 6 TO CONTINGENT CONVERTIBLE NOTE PURCHASE AGREEMENT (this
“Amendment”) is entered into as of April 29, 2009, by and between Diedrich
Coffee, Inc., a Delaware corporation (the “Company”), and Sequoia Enterprises,
L.P., a California limited partnership (“Sequoia”), with reference to the
following facts:

WHEREAS, the Company and Sequoia are parties to that certain Contingent
Convertible Note Purchase Agreement, dated as of May 10, 2004, as amended (the
“Note Purchase Agreement”); and

WHEREAS, the parties wish to extend the maturity date of the Note Purchase
Agreement until March 31, 2010 on the terms set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, the parties hereto, intending to be legally
bound, hereby agree as follows:

1. Extension of Maturity Date. The definition of “Maturity Date” set forth in
Section 1.1 of the Note Purchase Agreement is hereby amended and restated in its
entirety as follows (for the avoidance of doubt, the term “Maturity Date” used
in the outstanding notes under the Note Purchase Agreement (the “Notes”) is
hereby amended and restated to reflect the following amended and restated
definition):

““Maturity Date” shall mean the earliest of (i) the date of consummation of a
Change of Control transaction, (ii) the date Notes are declared due and payable
by Lender upon an Event of Default, or (iii) March 31, 2010.”

2. Issuance of Warrant. In consideration of the extension of the maturity date
of the Note Purchase Agreement, the Company is issuing to Sequoia a warrant, of
even date herewith, to purchase 70,000 shares of common stock of the Company,
exercisable on the terms and subject to the conditions set forth therein.

3. No Further Amendments. Except as expressly amended pursuant to Section 1, the
remaining terms of the Note Purchase Agreement and the Notes shall remain in
full force and effect in accordance with their terms, notwithstanding the
execution and delivery of this Amendment.

4. Governing Law. This Amendment shall be governed, construed and interpreted in
accordance with the laws of the State of California, regardless of the laws or
rules that might otherwise govern under applicable principles of conflicts of
laws thereof.



--------------------------------------------------------------------------------

5. Counterparts. This Amendment may be executed by facsimile or electronic
transmission in one or more counterparts, each of which shall be deemed to be an
original but all of which shall constitute one and the same instrument.

[Signature page follows.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first set forth above.

 

COMPANY:

 

DIEDRICH COFFEE, INC.

By:   /s/ J. Russell Phillips Name:   J. Russell Phillips Title:   Chief
Executive Officer By:   /s/ Sean M. McCarthy Name:   Sean M. McCarthy Title:  
Chief Financial Officer

SEQUOIA:

 

SEQUOIA ENTERPRISES, L.P.

By:   /s/ Paul Heeschen Name:   Paul Heeschen Title:   General Partner

SIGNATURE PAGE

TO

AMENDMENT NO. 6